In his motion for rehearing appellant renews only his claim that there was intentional discrimination in excluding from the grand jury persons of the negro race, to which he belonged.
We have again reviewed all the evidence introduced by appellant on this issue and are confirmed in our view that the conclusion announced in our original opinion is correct. The burden *Page 482 
was on appellant to show race discrimination in the selection of the grand jury which returned the indictment. Lewis v. State, 42 Tex.Crim. Rep., 59 S.W. 1116; Martin v. State, 44 Tex.Crim. Rep., 72 S.W. 386; Thomas v. State, 49 Tex. Crim. 637,  95 S.W. 1069; Mitchell v. State, 105 Tex. Crim. 297,288 S.W. 224. (Many other authorities will be found collated under Sec. 586 of Branch's Ann. Tex. P. C.) Appellant wholly failed to discharge the burden resting upon him to show intentional discrimination.
The motion for rehearing is overruled.
Overruled.